Title: C. W. F. Dumas to John Adams: A Translation, 25 February 1782
From: Dumas, Charles William Frederic
To: Adams, John



The Hauge, Monday 25 February 1782
Sir

I was happy to be informed, by your honored letter of yesterday, of your approval of my conduct.
I went immediately to see the countess of Wickrad, who told me that she could not finish her business here, among other things the transfer of the house, sooner than May 1st. If she is able to gain some time, contrary to present expectations, she will alert me to it. To my regret, things must stay the same then, since I would very much like to have you here today rather than tomorrow. I had already inquired about it before finishing Friday, but she said no. This does not mean that you cannot empty your house in Amsterdam, and load all of your effects and send them on one boat to arrive on May 1st. The next day your house will be open for them to be placed there, and then on the 3rd of May, to be arranged according to your wishes. Then, if need be, the countess will not have to leave the house before May 3rd and therefore it will cost you less money.
When the courier asked the Countess about the buyer, her reply was that the house was bought for Congress. There is nothing bad about that. This must have caused a pleasant sensation.
After having asked if what had been assured me was as certain as what I had been told, the answer was that if the resolution were not already passed, it would be soon.
Back to the house business, I am extremely distressed at the situation that my wife and I find ourselves in, that is, that we must also move before next May 1st. Because of steps taken for this year at the end of last year, I rented rooms for me here beginning this month, and my wife and daughter are preparing to leave on May 1st, or perhaps sooner, for our farm in Gelder. They will pass the summer there and the winter here or elsewhere depending on our circumstances. It is regrettable, sir, that I cannot offer you my wife’s assistance, in addition to my own, on which you can rely. Her assistance is superior to mine regarding home repairs, furniture arrangement, new purchases, cleaning, etc., because of the precautions, care, and economy that women generally understand better than men do. She deeply shares with me the mortification of this contretemps, and we would, with all our hearts, remedy it if we could. If I had anticipated what was going to happen, I would have been able to retain the house for another year. But there is no more time. This house is rented to another tenant and we must leave as I said.
There is a man here, who, after learning who bought the house, offered me an assortment of wall coverings and curtains. I will go to see them as soon as I recover from a small upset. I will then ask my wife to go see them also to check if they are as beautiful and well priced as this man says. If she thinks the color and size would be suitable for your best rooms, I will talk to you or write to you about them in more detail.
Also I was offered a nice cast iron stove that was used for only one winter in the servants’ vestibule of an envoy here who passed away. It is still completely new. I know it was bought for 7 ducats. I could have it for 28 or 30 florins because the person who told me about it wanted it for himself, but it was too big for his apartment. But first it must be decided upon. If you want it, sir, I will buy it for you. It does not close at the bottom and one has the pleasure of watching it like a fire in a hearth.
After reading to my wife what I wrote about her in this letter, she told me that she will write to you herself regarding your move, and especially regarding the cleaning of your house here before your furniture arrives. I will send her letter as soon as I have it.
I do not know if I told you, sir, of the remark generally being made here. It is being said that it has been France and Spain who have had residences here exclusively, and now America has equaled them in stature.

By chance, I heard talk that we will soon be spared from certain espionage here. My compliments to Mr. Barclay and Mr. Thaxter. I am with great respect, sir, your very humble and very obedient Servant

Dumas

